Fitzsimons, J.
The jury evidently believed. that the contract which expired April 28, 1891, was renewed in accordance with the terms expressed in ; defendant’s .letter to plaintiff dated April 11, 1891, except that it'expired' only after sixty-days’notice to terminate the same had' been given by- either plaintiff- or defendants. They also believed that he was the person who procured the Drabble Bros, to purchase goods' from the defendants' .to the extent of $60,000, which entitled him to the verdict .rendered. • •.
There is ample testimony.to sustain these beliefs of the jury, and besides we think the record shows that the plaintiff was.equitably entitled to the commission on -. the sales made by def endant to said' firm of ¡Drabble Brothers, because they never were customers of defendant’s firm until after their, orders were solicited by . the plaintiff. We find no error in the printed record and the judgment is affirmed, with costs.
O’Dwyeb and Conlan, JJ.y concur.
' Judgment, affirmed, ■ with costs.